On the Merits.
This case grows out of a contract for plastering the' walls of defendant’s residence and involves issues of fact, all of which were resolved in favor of the plaintiff by the District Judge. .
It would serve no good purpose to go through the details of. conflicting testimony bearing upon numerous small items. Suffice to say that we are satisfied, as was the District Judge, that plaintiff is entitled to re-: coyer in full the amount of the main demand less a-credit of $50.00, and . that the rec.onventional demand should be rejected. ■ ........!
Only this reconventional demand need be noticed. It consists of three items;. 1. The alleged cost of repairing -certain work faultilly. done by plaintiff; ' 2: The estimated cost of doing oyer again a great part of the plastering, claimed to be defective; 3. The possible damage to painting should the work be done over again.
As to the third item it is too remote and speculative to require further notice. As to the second item, it may be said that the evidence fails to show any necessity for having the work.done over; nor does it show that defendant has, or ever had, the slightest intention of having it done over again. .
The first item alone presents any serious controversy; but as we read the. evidence, the faults complained/.of by defendant were neither so many nor so serious as he *99claims, and. the cost, of doing .the. repairs appears to ns grossly overcharged. But.be that as it may, plaintiff at no time refused to make these repairs, Ke simply refused to do the work piece meal as defendant wanted him to do 'it. Having been interrupted in the midst of his work by circumstances for which defendant was responsible (at least as to him), plaintiff declined to. go hack on .the work until such time as he could finish everything at once. He was, in onr opinion, perfectly justified in taking this position, and defendant cannot charge him with the cost of having the work done by someone else in the meanwhile.
January 9th, 1912
Rehearing refused, February 5th, 1912.
The judgment appealed from is correct.
Judgment affirmed.